             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 

    MONISHA HARRIS,        O/B/O
    L.G., a Minor,

                  Plaintiff,
             v.                    Case No. 17-14125
                                   Hon. Terrence G. Berg
    COMMISSIONER OF SOCIAL
    SECURITY,

                  Defendant.

     ORDER ACCEPTING AND ADOPTING REPORT AND
     RECOMMENDATION GRANTING PLAINTIFF’S, AND
     DENYING DEFENDANT’S, MOTIONS FOR SUMMARY
                    JUDGMENT
     This matter is before the Court on Magistrate R. Steven

Whalen’s February 13, 2019 Report and Recommendation (Dkt. 22),

recommending that Plaintiff Monisha Harris’ motion for summary
judgment (Dkt. 17) be granted, and Defendant Commissioner’s

motion for summary judgment (Dkt. 19) be denied.

     The Court has reviewed the Magistrate Judge’s Report and
Recommendation. The law provides that either party may serve

and file written objections “[w]ithin fourteen days after being

served with a copy” of the report and recommendations.
28 U.S.C. § 636(b)(1). As of this date, neither party has filed any

objections, and the time to do so has now expired.

    The district court will make a “de novo determination of those

portions of the report . . . to which objection is made.” Id. Where,

as here, neither party objects to the report, the district court is not

obligated to independently review the record. See Thomas v. Arn,

474 U.S. 140, 149-52 (1985). The Court will, therefore, accept the

Magistrate Judge’s Report and Recommendation of February 13,

2019 as this Court’s findings of fact and conclusions of law.

    Accordingly, it is hereby ORDERED that Magistrate Judge
Whalen’s Report and Recommendation of February 13, 2019 (Dkt.

22) is ACCEPTED and ADOPTED. It is FURTHER ORDERED

that Plaintiff Monisha Harris’ motion for summary judgment (Dkt.
17) is GRANTED, and the case is remanded under the fourth

sentence of 42 U.S.C. §405(g) for administrative proceedings.

Defendant’s motion for summary judgment (Dkt. 19) is DENIED.



      SO ORDERED.


Dated:March 11, 2019 s/Terrence G. Berg
                     TERRENCE G. BERG
                     UNITED STATES DISTRICT JUDGE




                                  2
 
